                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    BOARD OF TRUSTEES OF THE EMPLOYEE CASE NO. C18-0784-JCC
      PAINTERS' TRUST, et al.,
10                                      MINUTE ORDER
11                     Plaintiffs,
           v.
12
      YOUNG'S GLASS CO. LLC., et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. In the interest of judicial economy, the
18
     Court RESETS the status conference from January 8, 2019 to April 9, 2019 at 9:00 a.m.
19
            DATED this 7th day of January 2019.
20
                                                           William M. McCool
21
                                                           Clerk of Court
22
                                                           s/Tomas Hernandez
23                                                         Deputy Clerk

24

25

26


     MINUTE ORDER
     C18-0784-JCC
     PAGE - 1
